DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 and 01/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-041791, filed on 03/11/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futamata [US 2006/0119517 A1].
In regards to claim 1. Futamata discloses an antenna assembly comprising a circuit board (Fig. 13, 43) formed with an antenna (Fig. 13, 45), a coaxial cable (Fig. 13, 11) and a conductive film (Fig. 13, all metals on the circuit board 43), wherein: the circuit board has an edge (Fig. 13, there are four edges show in Fig. 13), a first pad (Fig. 13, the part which is on 45B connected to 13) and a second pad (Fig. 13, a part of the connection between 47B and 17); the coaxial cable (Fig. 13, 11) comprises a center conductor (Fig. 13, 13), an insulator (Fig. 13, 15), an outer conductor (Fig. 13, 17) and an outer cover (Fig. 13, 18); the center conductor is connected with the first pad (Fig. 13, the part which is on 45B connected to 13); the outer conductor is insulated from the center conductor by the insulator (see Fig. 13 & Paragraph [0062]); the outer conductor has an exposed portion which is exposed from the outer cover over a predetermined area (Fig. 13 & Paragraph [0110-115]); the exposed portion extends in a first direction (Fig. 13 up and down direction in Fig. 13); the exposed portion is connected with the second pad (Fig. 13, a part of the connection between 47B and 17); in a second direction perpendicular to the first direction (Fig. 13 & Paragraph [0110-115]), a center of the coaxial cable is positioned at a predetermined position (Fig. 13 & Paragraph [0110-115]); the conductive film is fixed on the circuit aboard (Fig. 13, 45a and 45d & Paragraph [0110-115]); the conductive film has a main portion (Fig. 13, 45a) and at least one extending portion (Fig. 13, 45D); in the predetermined area, the at least one extending portion (Fig. 13, the conductive film of 45D to 13) and the second pad (Fig. 13, 47b) are aligned in the first direction (Fig. 13, the conductive film of 45d to 13 is to the left and 47b is further left so its arranged to the left); and the at least one extending portion extends from the main portion over the predetermined position (Fig. 13, in the right side of the predetermined position) in the second direction (Fig. 13, the conductive film of 45d to 13 extends downward to the main portion through 45C).
In regards to claim 2. Futamata discloses the antenna assembly as recited in claim 1, wherein: the at least one extending portion (Fig. 13, 45D, 49B and 47C) includes a plurality of the extending portions (Fig. 13, 45D, 49B and 47C); the extending portions (Fig. 13, 45D, 49B and 47C) are positioned away from each other in the first direction (Fig. 13, the conductive film of 45d to 13 is to the left and 47b is further left so its arranged to the left); the conductive film (Abstract) further has a coupling portion; the coupling portion couples the extending portions with each other at a location which is away from the main portion in the second direction (Fig. 13, the conductive film of 45d to 13 extends downward to the main portion through 45C); and the second pad (Fig. 13, a part of the connection between 47B and 17) and the outer conductor (Fig. 13, 17) are connected with each other at least between the extending portions (Fig. 13, 45D, 49B and 47C).
In regards to claim 3. Futamata discloses the antenna assembly as recited in claim 2, wherein: the at least one extending portion includes three or more of the extending portions (Fig. 13, 45D, 49B and 47C); and the coupling portion couples all of the extending portions (Fig. 13, 45D, 49B and 47C) with each other.

In regards to claim 4. Futamata discloses the antenna assembly as recited in claim 2, wherein: the second pad (Fig. 13, 47b) is provided with a first portion and a second portion (Fig. 13, 47b each end); the first portion is positioned between the first pad (Fig. 13, the part which is on 45B connected to 13) and the second portion (Fig. 13, the conductive film of 45d to 13 extends downward to the main portion through 45C) in the first direction (Fig. 13, the conductive film of 45d to 13 is to the left and 47b is further left so its arranged to the left); the first portion (Fig. 13, 47b each end) is positioned in a region which is surrounded by the extending portions (Fig. 13, 45D, 49B and 47C) and the coupling portion Paragraph [0110-115]; and the outer conductor (Fig. 13, 17) is connected with both of the first portion and the second portion (Fig. 13, 47b each end).
In regards to claim 5. Futamata discloses the antenna assembly as recited in claim 1, wherein: the center conductor is soldered (Paragraph [0119]) to the first pad (Fig. 13, the part which is on 45B connected to 13); and the outer conductor is soldered (Paragraph [0119]) to the second pad (Fig. 13, 47b).
In regards to claim 9. Futamata discloses the antenna assembly as recited in claim 1, wherein the main portion (Fig. 13, 45a) is arranged to extend across the edge.
In regards to claim 10. Futamata discloses the antenna assembly as recited in claim 1, wherein: the conductive film has an adhesive layer (Paragraph [0118]); and the conductive film (Fig. 13, 45a and 45d & Paragraph [0110-115]) is fixed on the circuit board (Fig. 13, 43 & Paragraph [0111]) via the adhesive layer (Paragraph [0118]).
In regards to claim 11. Futamata discloses the antenna assembly as recited in claim 1, wherein: the conductive film has an adhesive layer (Paragraph [0118]); and the conductive film (Fig. 13, 45a and 45d & Paragraph [0110-115]) is fixed on the circuit board (Fig. 13, 43 & Paragraph [0111]) so that the adhesive layer is not interposed between the conductive film (Fig. 13, 45a and 45d & Paragraph [0110-115]) and the circuit board (Fig. 13, 43 & Paragraph [0111]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Futamata [US 2006/0119517 A1].
In regards to claim 12. Futamata discloses an electronic equipment comprising the antenna assembly (Fig. 13 & Paragraph [0110-114]) recited in claim 1 
Futamata does not specify in Fig. 13 a ground member, wherein: the ground member is distinct and separated from the antenna assembly; and the conductive film is connected with the ground member.
Futamata discloses a ground member (Abstract), wherein: the ground member (Fig. 7, 5 & Abstract) is distinct and separated from the antenna assembly (Fig. 7, 7); and the conductive film (Paragraph [0091]) is connected with the ground member (Fig. 11, 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Futamata with a ground member, wherein: the ground member is distinct and separated from the antenna assembly; and the conductive film is connected with the ground member for purpose of having a capability of easily obtaining two resonant frequencies each belonging to a separate frequency band as disclosed by Futamata (Paragraph [0014]).
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  “wherein: the circuit board further has a third pad; the first pad is positioned between the second pad and the third pad in the first direction; the third pad is electrically connected with the second pad; the conductive film further has at least one auxiliary extending portion; the at least one auxiliary extending portion extends from the main portion over the predetermined position in the second direction; and the at least one auxiliary extending portion is directly connected with the third pad or is indirectly connected with the third pad through a conductive member which the antenna assembly further comprises.” as recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844